November 24, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         TUAN ANH TRAN, Appellant

NO. 14-14-00640-CV                          V.

                       SHERYN D. NGUYEN, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Sheryn D.
Nguyen, signed, July 17, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Tuan Anh Tran to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.